UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued March 2, 2005
                                    Decided April 18, 2005

                                             Before

                         Hon. WILLIAM J. BAUER, Circuit Judge

                         Hon. FRANK H. EASTERBROOK, Circuit Judge

                         Hon. DIANE S. SYKES, Circuit Judge

No. 03-4272

PANDELI PRIFTI,
    Petitioner,                                       Petition for Review of an Order of the
                                                      Board of Immigration Appeals
       v.
                                                      No. A78-210-415
ALBERTO GONZALES*, Attorney
General of the United States,
     Respondent.


                                           ORDER


       Albanian native Pandeli Prifti applied for asylum, withholding of removal,
and relief under the Convention Against Torture, alleging that he faced political
persecution because of his and his family’s long history of involvement with the
Democratic Party.1 An immigration judge found Prifti not credible and denied his
petition, and the Board of Immigration Appeals summarily affirmed. Prifti now
petitions for review of the BIA’s decision. We deny the petition.

      In an affidavit that he attached to his application, Prifti explained that in
1999 he was forced to flee Albania after being threatened by Socialist Party


       *
         Pursuant to Fed. R. App. P. 43(c), we have substituted Alberto Gonzales for John Ashcroft
as the named respondent.
No. 03-4272                                                                     Page 2

members to cease his “activities and support for the [D]emocratic party.” The most
serious of these threats came in late November 1998, after Prifti and his friend, a
fellow Democratic Party supporter, had been campaigning to “boycott[] the voting
for the new constitution.” A few days after they finished campaigning, Prifti’s
friend was “assassinated” outside his home by “masked men,” and Prifti’s father
received a phone call that Prifti would be killed as well. Prifti subsequently “went
into hiding” until he obtained a “bogus traveling document” that he used to enter
the United States via Italy.

       Prifti claims to be the third generation of his family persecuted by Albania’s
Socialist government. He says that his grandfather and great uncle supported the
armed anti-Socialist resistance until they were forced to flee Albania (Prifti
specifies no dates) and seek political asylum in Greece. Prifti stated that his “entire
family” spent ten years!from 1946 until 1956!in labor camps across Albania for
“political reasons.” Then, beginning in 1976, Prifti’s father spent eight years in jail
as a political prisoner. Years later, family members continued to be badly
mistreated; Prifti stated that in 1999 his sister was “attacked, beaten and raped for
our family’s involvement in the Democratic Party,” which he says led to her being
granted asylum in the United States in 2000.

       Prifti pinpointed his own trouble with the Socialist government as beginning
in 1991, when he was arrested, held and “tortured” for 24 hours as a result of
demonstrating against the government. When the Democratic Party came to power
in 1992, Prifti began “spreading the democratic word among the Albanians,” and he
stated that he became a “full member of the Democratic Party” in 1996. At the end
of 1996, however, Prifti claims that he “encountered problem[s]” with Socialist
supporters while campaigning for a local election on behalf of the Democratic
Party’s Youth Forum. Shortly thereafter, in 1997, his family’s coffee shop, known
as the “Democratic Café,” was looted and destroyed. It was following these events
that Prifti’s campaign friend was killed and Prifti went into hiding before leaving
the country in early 1999.

       In 2001, Prifti filed an amended affidavit in which he expanded on the
information he gave in his application. He elaborated on his 1991 arrest, specifying
that he was beaten by police. He also introduced new details about the detention
that followed; he stated that while he was detained in his cell, a police officer “cut
me in my stomach” and “burned my shoulder.” Prifti added that he was taken to a
hospital to have his injuries treated. To corroborate this account, Prifti provided a
medical certificate prepared in 2000 by his family doctor in Albania, stating that
nine years earlier Prifti underwent an operation for “big strikes” on his stomach
caused by “strong tools.” Prifti claimed that his doctor issued this certificate based
on his review of earlier hospital reports (not in the record). Prifti also presented
medical reports from Elmhurst Clinic and Cook County Hospital prepared in 2000
No. 03-4272                                                                    Page 3

and 2001, respectively, stating that he had scars consistent with knife and burn
injuries.

       In his amended affidavit, Prifti also for the first time described an incident
that occurred in 1997 in which he was beaten by police officers while trying to vote
in the “general election.” Following this beating, Prifti claims that he was taken by
police officers to the police station, where he watched them tear up his
identification and voting cards.

        Prifti subsequently had a hearing before an IJ, who denied relief. Citing
discrepancies between Prifti’s original affidavit, amended affidavit, and his
testimony, the IJ found Prifti not credible. Specifically, the IJ was troubled by
Prifti’s failure to mention in his original application that he was stabbed and
burned while in jail in 1991 and that he had been arrested for attempting to vote in
1997. The IJ also found incredible Prifti’s explanation for different dates he gave
regarding the year in which he officially joined the Democratic Party. The Board of
Immigration Appeals summarily affirmed.

       Because the BIA summarily affirmed the IJ’s decision, we evaluate the IJ’s
findings as if they were the BIA’s. Georgis v. Ashcroft, 328 F.3d 962, 966-67 (7th
Cir. 2003). We will uphold an IJ’s adverse credibility determination if it is
supported by “reasonable, substantial, and probative evidence on the record
considered as a whole.” Prela v. Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005) (quoting
INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). We will reverse only if we
determine that the evidence “compels a different result” and that no reasonable
factfinder could reach the same conclusion. Id. at 518; Krouchevski v. Ashcroft, 344
F.3d 670, 673 (7th Cir. 2003).

       On appeal Prifti challenges the IJ’s finding that his testimony was not
credible. He argues that the IJ erred in discrediting his explanation of the stab and
burn wounds he received while in custody in 1991, and he supports his argument
by pointing to reports from physicians at Cook County Hospital and Elmhurst
Clinic confirming that his scars were consistent with knife and burn injuries. Prifti
also disputes the significance of purported discrepancies identified by the IJ in
dates when he joined the Democratic Party and in the degree to which his national
identification booklet was said to be “torn apart.”

      Substantial deference will be given to an IJ’s adverse credibility finding
provided that the IJ supported her credibility determination with “specific, cogent
reasons” that “bear a legitimate nexus to the finding.” Lin v. Ashcroft, 385 F.3d
748, 751 (7th Cir. 2004) (citations omitted). A credibility finding should be
overturned only where “extraordinary circumstances” warrant a reversal, and not
simply where substantial evidence could support an alternate finding. Capric v.
Ashcroft, 355 F.3d 1075, 1086-87 (7th Cir. 2004). Careful review is especially
No. 03-4272                                                                    Page 4

important because an adverse credibility determination in essence “doom[s]” an
alien’s asylum claim. Uwase v. Ashcroft, 349 F.3d 1039, 1041 (7th Cir. 2003).

        The IJ here properly discredited Prifti’s explanation in his amended affidavit
that he received stab and burn wounds while in custody in 1991. The IJ noted that
the details of Prifti’s attack comprised a “crucial aspect[]” of his asylum claim that
he failed to mention in his original affidavit. An IJ is entitled to view new factual
assertions as “evidence that the applicant is not a truthful and reliable witness.”
Oforji v. Ashcroft, 354 F.3d 609, 614 (7th Cir. 2003). While minor inconsistencies
will not support an adverse credibility finding, inconsistencies that go to the heart
of an asylum claim will. Capric, 355 F.3d at 1090. Furthermore, although Prifti
insists that the submitted medical reports prepared by Chicago area doctors nine
and ten years after the date of his injuries corroborate his claim, the IJ was not
obliged to credit those reports, given the extended passage of time since the injuries
and the absence in the record of any other medical documentation more
contemporaneous with the injuries. See Diab v. Ashcroft, 397 F.3d 35, 40 (1st Cir.
2005) (finding that petitioner did not prove past persecution in part because,
although he submitted a report prepared by a doctor in the United States nine
years after his attack, he failed to submit any contemporaneous medical records
from his attack or alleged hospital stay). Similarly, to the extent Prifti might
suggest that the IJ should have credited the report of his Albanian doctor nine
years after the attack, we note that Prifti never introduced copies of the purportedly
contemporaneous records upon which that doctor based his opinion. And even if we
assume these reports corroborate Prifti’s claim that he suffered knife wounds and
burns, they do not establish that he was stabbed and burned in the manner in
which he claims. Given the significant inconsistencies in Prifti’s evidence, the
limited probativeness of his post-dated medical records, and the deference that we
accord an IJ’s credibility finding, we cannot say that the IJ was wrong to disbelieve
Prifti’s account of his attack in detention.

      We acknowledge that the IJ’s discussion is less persuasive in regard to the
inconsistencies surrounding the date when Prifti joined the Democratic Party and
the degree to which his national identification booklet was torn. However, these
are only minor discrepancies and did not serve as the primary basis upon which the
IJ made his adverse credibility finding. We therefore DENY the petition.